DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 23, 2021.  In virtue of this amendment:
Claims 18-20 are cancelled; and thus,
Claims 1-17 are now pending in the instant application.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A load control system comprising … “each of the plurality of switch circuits includes a switch electrically connected between the first terminal and an associated one of the plurality of second terminals, the control circuit is configured to control the switch that each of the plurality of switch circuits includes and thereby control supply of power to the load associated with each of the plurality of switch circuits, and the power supply circuit is electrically connected between the plurality of second terminals and the first terminal and configured to receive power from the power supply via the first terminal and at least one of the plurality of second terminals and thereby generate power to be supplied to at least the control circuit”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-17 are allowed as being dependent on claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Moorthy et al. – US 2020/0154539
Prior art Itoh et al. – US 2015/0366014
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 31, 2021